Exhibit 10.35

Non-Management Director Cruise Policy
 
Chairman & Chief Executive Officer







1.    Policy Detail


1.1
Scope



This policy applies to all non-management members of the Board of Directors
(“Non-Management Directors”) of Royal Caribbean Cruises Ltd. (the “Company”) and
governs the cruising privileges offered by the Company to such Non-Management
Directors.


1.2
Purpose



In order to increase knowledge and understanding of the business, the Company
encourages its Non-Management Directors to experience the Company’s product.
This policy is intended to encourage and administer this objective.


2.    Complimentary Cruises


2.1
Generally



Except as set forth in Section 2.5 below, each Non-Management Director is
entitled to two Annual Covered Cruises per calendar year. Stateroom category
will be based on availability and demand and assigned by the Company’s revenue
management department.


2.2
Immediate Family Traveling with Non-Management Director



If, on any Annual Covered Cruise, the Non-Management Director is accompanied by
Immediate Family Members traveling in a separate stateroom(s) from the
Non-Management Director, the Company will provide one Second Stateroom for the
accompanying Immediate Family Members.


Additional staterooms in excess of the Second Stateroom required for other
Immediate Family Members traveling on the Annual Covered Cruise may be eligible
for a discount off available fares as set forth in Section 3 hereof.


2.3
Responsibility for Other Costs Associated with the Complimentary Cruise



The Non-Management Director will be responsible for all taxes, fees and
gratuities associated with an Annual Covered Cruise and any Second Stateroom as
well as the cost of airfare, ground transfers, and any other charges incurred
onboard the ship.


2.4
Upgrade of Stateroom Category



Subject to availability, a Non-Management Director may upgrade the category for
any complimentary stateroom provided pursuant to Section 2.1 and/or Section 2.2
by paying the difference between the lowest available fare for the higher
category stateroom and the lowest available fare for the offered category of
stateroom.


2.5
Celebrity Xpedition/Special Situations



Given the limited capacity of the Celebrity Xpedition, the Company reserves the
right to require a Non-Management Director taking an Annual Covered Cruise on
the Celebrity Xpedition to pay some portion of the cruise ticket fare. In
addition, in other special situations where the value or availability of the
cruise is unusual, the Company may require a Non-Management Director to pay some
portion of the cruise ticket fare or a supplementary per diem charge. In each
such case, the amount payable shall be determined from time to time in the
discretion of the Chairman and Chief Executive Officer.


3.    Available Discounts


Guests (including Immediate Family Members) traveling with a Non-Management
Director on an Annual Covered Cruise may book up to 5 staterooms (not including
the Non-Management Director’s stateroom and the Second Stateroom) at 15% off the
lowest available fare in the stateroom category booked, plus applicable taxes,
fees and gratuities. This discount shall not apply with respect to sailings on
the Celebrity Xpedition or in other special situations.




--------------------------------------------------------------------------------





4.    Definitions


For purposes of this policy, the following terms shall have the following
meanings:


“Annual Covered Cruise” means a complimentary confirmed cruise provided pursuant
to this policy to a Non-Management Director and any guests traveling with such
Non-Management Director in his or her stateroom.


“Immediate Family Member” means a Non-Management Director’s spouse, children,
grandchildren or parents.


“Second Stateroom” means one complimentary confirmed stateroom for use by
Immediate Family Members of the Non-Management Director and any other guests
traveling in such stateroom.


5.    Policy Administration & Governance


This policy will be managed by the following roles, responsibilities and span of
control:


Revenue Management Department
The applicable Revenue Management Department is responsible for assigning
staterooms for Board Member cruise requests in accordance with this policy.


Trade Support and Services Department
The Trade Support and Services Department is responsible for processing Board
Member cruise requests in accordance with this policy.


Legal Department
The Legal Department is responsible for ensuring compliance with all legal
requirements including disclosure requirements.


Chairman and Chief Executive Officer
The Chairman and Chief Executive Officer is responsible for the approval of this
policy, the administration of this policy and any amendments or exceptions to
this policy.




